DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 12/11/2019; claim(s) 1 - 14 is/are pending; claim(s) 1 & 7 is/are independent claim(s). 
The amended version (preliminary amendment to the claims 12/11/2019) of the claims are examined herein. 
Drawings
The received amendment to the drawing (i.e., fig. 14 on 12/11/2019) is acceptable and hence entered.

The drawings are objected to because in fig. 7, the texts for the step S103 appear incorrect/incomplete and shown as exact duplicate with S102. Examiner notes, the corresponding disclosure in the specification, ¶0060 states generating of the control frame but not the pdo (PDO) again in S103 (i.e., "The controller 11 generates a control frame using the PDO data (S 103)”).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The received preliminary amendment to the specification is acceptable and hence entered.
The disclosure is objected to because of the following informalities:
In ¶¶ 0028, 0033, the specification discloses an acronym “PDO data”. However, the specification fails to clarify what it mean by PDO (for example, “performance data object” or “process data object” or something else?).
Appropriate correction is required.

Claim Objections
Claims 5 & 9- 10 objected to because of the following informalities:  
The claims 5, 9-10 recite an acronym “PDO”. In order to avoid possible misinterpretation and enhance the clarity of this term, the acronym “PDO” need to be spelled out. See “Input/Output” for (I/O) in claim 9 as an example.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	I) Regarding claim 1, in lines 5- 6, the claim recites “transmits a diagnosis frame of the control network to the control network”. However, the scope of this limitation is unclear/confusing. Specifically, it is not clear how the diagnosis frame/data/message/information of the control network is transmitted to itself. Therefore, it is not clear what is covered and what is not covered within the BRI of the “diagnosis frame of the control network”.
	For the examining purpose, as long as any fault related information of an equipment (e.g., first controller’s faulty state) connected to the network of the control system is transmitted, the requirements of the limitation are interpreted as being satisfied.


	II) Claims depended on a rejected claim are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (which depends on claim 1) of co-pending Application No.16/621,248 in view of McLaughlin et al. (US 6,272,386 B1).
 This is a provisional nonstatutory double patenting rejection.
Regarding claim 1 of the instant application, the claim 3 of the co-pending application’248 teaches a control system comprising:
a control network in which slave devices are connected between a first controller [claim 2 of co-pending, “a controller which generates a control frame and transmits the control frame to slave devices”] and a second controller [“loopback communication device”] through a communication cable [“a first communication cable” + “second communication able”], wherein the first controller generates and manages a control frame [“controller which generates a control frame and transmits the control frame”] for communication through the control network, and 
when the second controller receives [“second transception part which transmits and receives the control frame”] the control frame, the second controller copies [“which transmits and receives the control frame to and from the first communication route”] the received control frame and performs loopback communication of the received control frame to the first controller side of the control network, or1 when the second controller receives the diagnosis frame, the second controller does not perform the loopback communication of the received diagnosis frame to the first controller side of the control network (Claim 3).
Thus, the claim 3 of the co-pending application teaches all features of the claim 1 except: the first controller transmits… a diagnosis frame of the control network to the control network.
McLaughlin teaches a control system [system 100 having processor controller 125] comprising first controller [primary controller 430 of the controller 125] and a second controller [secondary controller 435] connected to a control network having pluralities of the slave devices [item 110, like subsystems 421, 422, 423], wherein the first controller transmits a diagnosis frame [“An alarm (or failure) signal may be sent from primary process controller 430 to secondary process controller 435”] of the control network to the control network, and when [during failure of the primary controller with “alarm”] the second controller receives the diagnosis frame, the second controller does not perform [fig. 4 does not show performing of the loopback to the primary controller from the secondary controller if an alarm is detected, rather the secondary controller assumes the control of the primary controller to control processes 110] the loopback communication of the received diagnosis frame to the first controller side of the control network (Fig. 4, Col. 10,, lines 40-65, Col. 11, lines 42-57).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of McLaughlin and the claim 3 of the co-pending application’248 because they both related to using a redundancy controller in a control system, and modify the “first controller” (of the claim 3 of the co-pending application’248) to transmit a diagnosis frame of the control network to the control network and eventually to the second controller as in McLaughlin. Doing so the second controller can detect a failure in the first controller and quickly can assume control upon "fail-over" of the first controller as in McLaughlin (Col. 11, lines 10-25).

(II) Claim 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 (wherein claim 5 depends on claim 4) of co-pending Application No.16/621,248 in view of McLaughlin et al. (US 6,272,386 B1) for the similar reasons discussed above for claim 1. This is a provisional nonstatutory double patenting rejection. 
 McLaughlin is relied to teach “the loopback communication of the received diagnosis frame to the first controller side of the control network is not performed” (Fig. 4 does not show performing of loopback communication in case of identifying of the failure in primary controller).
(II) Claim 1, 2, 5- 6, & 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of co-pending Application No. 16/621,689 in view of McLaughlin et al. (US 6,272,386 B1). This is a provisional nonstatutory double patenting rejection. 

Regarding claim 1 of the instant claim, the claim 5 (depended on claim 1) of the co-pending application’689 teaches a control system [“control system comprising” claim 1 of co-pending’689, line 1] comprising:
a control network [the combination of the “field bus” and “data communication network” of claim 1] in which slave devices [“the slave devices”] are connected between a first controller [“a first controller which is connected to one end of the field bus”] and a second controller [“second controller which is connected to the other end of the field bus”] through a communication cable (Claim 1 of the co-pending application),
wherein the first controller generates and manages a control frame for communication through the control network, and control frame generation part which generates a control frame to be provided to the slave devices”) and
when the second controller receives the control frame, the second controller when the first controller generates and transmits the control frame and the second controller performs the loopback communication of the control frame”] loopback communication of the received control frame to the first controller side of the control network (claim 1), or
ommand for the switching of the control 
The claim 5 of the co-pending application does not teach the feature of “transmit a diagnostic frame” as shown with strikethrough emphasis.
McLaughlin cures the deficiency of claim 5 of the co-pending application’689. 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of McLaughlin in the claim 5 of the co-pending application’689 because they both related to using a second controller in a control system with pluralities of the slave devices, and modify the first controller to transmit a diagnosis frame of the control network to the control network and eventually to the second controller and allow the second controller copy the received control frame as in McLaughlin’s (performing storing data 460 in its memory 455 of fig. 4). Doing so the second controller can detect a failure in the first controller and quickly can assume control upon "fail-over" of the first controller as in McLaughlin (Col. 11, lines 10-25).

Similarly, claims 2, 5-6 & 9 of the instant application is/are not patentable over claim 9 of the co-pending application in view of McLaughlin. 

(IV) Claim 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of co-pending Application No. 16/621,689 in view of McLaughlin et al. (US 6,272,386 B1). This is a provisional nonstatutory double patenting rejection. 

Regarding claim 7, the claim 9 of the co-pending application’689 teaches all features of the claim except: “transmits a diagnosis frame of the control network to the control network in the first controller” and “when receiving the diagnosis frame in the second controller, the loopback communication of the received diagnosis frame to the first controller side of the control network is not performed”.
McLaughlin cures the deficiency of claim 9 of the co-pending application’689. 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of McLaughlin in the claim 9 of the co-pending application’689 because they both related to using a second controller in a control system with pluralities of the slave devices, and modify the first controller to transmit a diagnosis frame of the control network to the control network and eventually to the second controller and allow the second controller copy the received control frame as in McLaughlin’s (performing storing data 460 in its memory 455 of fig. 4). Doing so the second controller can detect a failure in the first controller and quickly can assume control upon "fail-over" of the first controller as in McLaughlin (Col. 11, lines 10-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 20100049871 A1, “Webster”) in view of McLaughlin et al. (US 6272386 B1, “McLaughlin”).
Regarding claim 1, Webster teaches a control system [“control system 100” shown in fig. 1] comprising: ([0019]);
 a control network [communication network used by the system 100] in which slave devices [field devices of the system 100 such as “remote I/O devices 105 and 107”] are connected between a first controller [PLC 101 shown in figs. 1-2] and a second controller [PLC 103 shown in figs. 1-2] through a communication cable (figs. 1- 2, [0002, 0019, 0025]), 
wherein the first controller [“primary controller runs an application by scanning a user program to control and monitor a remote input/output (I/O) network.”] generates and manages a control frame [any messages that request to control the I/O devices. For example, “an application by scanning a user program” to control field or I/O devices] for communication through the control network, 
 when the second controller receives the control frame, the second controller copies [“data is mirrored to the secondary server in real time so that both systems contain identical information”] the received control frame and performs loopback communication [data sent from the secondary PLC 103 to the primary PLC 101 when performing “exchange information about each other over link 253”] of the received control frame to the first controller side of the control network, ([0020, 0032, 0069], fig. 2) or2 
Webster teaches first and second PLCs [controllers 101 and 103] are “arranged in communication with each other… fails or is taken out of service, the backup controller will be swapped in its place… if a failure occurs in the primary programmable logic controller), the IP address of network adapters 205 and 207 are also swapped” ([0022-0023]). Webster further teaches “primary programmable logic controller can exit the primary state either due to a hardware failure or a self-check failure” and the controllers “continuously communicate with each other to ensure the operability of the control system” ([003, 0027]).
transmits a diagnostic frame of the control network to the control network although it teaches controllers can communicate each other before the secondary controller/PLC takes over the job of the first controller after the first controller is in faulty/troubled state.
McLaughlin teaches a control system [system 100 having processor controller 125] comprising first controller [primary controller 430 (analogous to PLC 101 of Webster) of the controller 125] and a second controller [secondary controller 435, analogous to PLC 103 of Webster] connected to a control network having pluralities of the slave devices [item 110, like subsystems 421, 422, 423], wherein the first controller transmits a diagnosis frame [“An alarm (or failure) signal may be sent from primary process controller 430 to secondary process controller 435”] of the control network to the control network, and when the second controller receives the control frame [“with "synchronization" data from the primary control”], the second controller copies3 [“continually updated”] the received control frame … and when the second controller receives the diagnosis frame, the second controller does not perform [fig. 4 does not show performing of the loopback (sending data) to the primary controller by the secondary controller if an alarm is detected and the primary controller 430 is offline, rather the second controller 435 when it is performing the tasks of the primary controller, it controls the subsystems 421,422] the loopback communication of the received diagnosis frame to the first controller side of the control network (Fig. 4, Col. 10,, lines 40-65, Col. 11, lines 42-57).
An alarm (or failure) signal may be sent from primary process controller 430 to secondary process controller 435 via bus 410”) to the system of Webster to notify the secondary PLC about failure state of the primary PLC 101.
Webster teaches:
0002] Controllers such as programmable logic controllers (PLC) have been implemented in duplex or back-up system configurations where downtime of a system cannot be tolerated. Such a control system delivers high reliability through redundancy. Generally, the duplex configuration incorporates a pair of PLC's assembled in a hot or active standby configuration, where one PLC is operating in a primary mode and the other PLC is functioning in a secondary or standby/backup mode. The primary controller runs an application by scanning a user program to control and monitor a remote input/output (I/O) network. The other (secondary) controller acts as the active standby controller. The standby controller does not run the application and does not operate the remote I/O devices. The standby controller is updated by the primary controller with each scan. The standby controller is then ready to assume control of the control system within one scan if the primary controller fails to operate or is removed from operation.
 
[0020] With an aspect of the invention, control system 100 may support one of different types of standby configurations, including hot standby, warm standby, and cold standby. With a hot standby configuration, redundancy is supported, in which the primary and secondary (i.e., backup) systems run simultaneously. The data is mirrored to the secondary server in real time so that both systems contain identical information. With a warm standby configuration, the secondary (ie., backup) system runs in the background of the primary system. Data is mirrored to the secondary system at regular intervals, which means that there are times when both systems do not contain the exact same data. A cold standby configuration supports redundancy in which the secondary system is only called upon when the primary system fails. The system on cold standby receives scheduled data backups, but less frequently than a warm standby. Cold standby systems are often used for non-critical applications or in cases where data is changed infrequently

    PNG
    media_image1.png
    805
    553
    media_image1.png
    Greyscale

Regarding claim 2, Webster in view of McLaughlin further teaches the control system according to claim 1, wherein the second controller receives and stores [the RAM of the secondary controller needs to store at least temporarily the received “alarm” signal to conclude the failure of the primary controller] the received or transmits the received diagnosis frame to a database connected by an information communication network (McLaughlin, Col. 10, lines 60-0065).

Regarding claim 3, Webster in view of McLaughlin further teaches the control system according to claim 1, wherein the second controller [PLC 103] includes a CPU [CPU 203] and a transception dedicated IC [adapter 207 which is shown in detail in fig. 3 of Webster], and the transception dedicated IC executes the loopback communication of the control frame without going through the CPU ([0032, 0069]& Figs. 1- 4 of Webster).

Regarding claim 4, Webster in view of McLaughlin further teaches the control system according to claim 3, wherein the first controller [PLC 101 of fig. 2] includes a CPU [CPU 201] and a transception dedicated IC [adapter 205] and has a same hardware configuration as that of the second controller (Webster, figs. 2- 3).

Regarding claim 5, Webster in view of McLaughlin further teaches the control system according to claim 1, wherein the second controller extracts and stores PDO data [data about the I/O devices/processes during normal state are available to the secondary PLC to perform “hot standby”] constituted by input/output (I/O) data to the slave devices in the copied control frame (Webster [0020] & Col. 11, McLaughlin, lines 20-45).

Regarding claim 6, Webster in view of McLaughlin further teaches the control system according to claim 1, wherein the first controller and the second controller are connected through an auxiliary communication cable [link 253], and the second controller executes the loopback communication for the first controller using the auxiliary communication cable (Webster, [0032, 0069]).

Regarding claim 7, the rejection of claim 1 is incorporated. Thus, only in summary, Webster further teaches a control method [“perform steps of a method in accordance with aspects of the invention is contemplated.”] comprising: ([0072]);
forming a control network by connecting slave devices [devices 105 and 107] between a first controller [PLC 101] and a second controller [PLC 103] through a communication cable (Fig. 1);
generating and managing a control frame [data/communication used while performing the duty of the “primary controller” by the PLC 101 towards the I/O devices] for communication through the control network and 
when receiving the control frame in the second controller, copying [“The standby controller is updated by the primary controller with each scan…ready to assume control of the control system within one scan”, “data is mirrored to the secondary server in real time so that both systems contain identical information”] the received control frame and performing loopback communication [“user datagram protocol (UDP) messages are sent between network adapters 205 and 207 over link 253”] of the received control frame to the first controller side of the control network in the second controller, 
Webster does not clearly teach the feature shown above with strikethrough emphasis (i.e., feature of “diagnostic frame”).
McLaughlin cures the deficiency of Webster as already discussed above. Please note McLaughlin teaches when receiving the diagnosis frame in the second controller, the loopback communication of the received diagnosis frame to the first controller side of the control network is not performed (Fig. 4 & associated texts of McLaughlin do not show continuing performing of the loopback or updating of the memory contents of 445 to be similar of the memory 455 when the primary controller 430 is in failure state after receiving “alarm (or failure) signal”).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of McLaughlin and Webster because they both related to controlling field devices by utilizing redundant controllers, and modify the system of Webster to have the first controller also to transmit a diagnostic frame of the control network to the control network and stops loopback communication to the primary PLC 101 which itself is in troubled state to save the bandwidth as can be clear to PHOSITA. Doing so the secondary PLC 103 can instantaneously assume control upon "fail-over" of primary PLC 101 thereby making the fail-over operation minimally disruptive (McLaughlin, Col. 11, lines 20-30). Furthermore, McLaughlin teaches an additional technique (“An alarm (or failure) signal may be sent from primary process 

Regarding claim 8 Webster in view of McLaughlin further teaches the control system according to claim 2, wherein the second controller includes a CPU [CPU 203] and a transception dedicated IC [adapter 207], and the transception dedicated IC executes the loopback communication [link 253 is different from the link 251] of the control frame without going through the CPU (Fig. 2 of Webster).
Regarding claim 9 Webster in view of McLaughlin further teaches the control system according to claim 2, wherein the second controller extracts and stores PDO [data of the I/O devices or processes controlled by the controller] data constituted by input/output (I/O) data to the slave devices in the copied control frame (Webster [0020] & McLaughlin, Col.11, lines 20-40, fig. 4).
Regarding claim 10, Webster in view of McLaughlin further teaches the control system according to claim 3, wherein the second controller extracts and stores PDO data constituted by input/output (I/O) data to the slave devices in the copied control frame (Webster [0020] & McLaughlin, Col.11, lines 20-40 & fig. 4).
Regarding claim 11, Webster in view of McLaughlin further teaches the control system according to claim 4, wherein the second controller extracts and stores PDO data constituted by input/output (I/O) data to the slave devices in the copied control frame (Webster [0020] & McLaughlin, Col.11, lines 20-40 & fig. 4).
Regarding claim 12, Webster in view of McLaughlin further teaches the control system according to claim 2, wherein the first controller and the second 
Regarding claim 13, Webster in view of McLaughlin further teaches the control system according to claim 3, wherein the first controller and the second controller are connected through an auxiliary communication cable, and the second controller executes the loopback communication for the first controller using the auxiliary communication cable (Webster, fig. 2).
Regarding claim 14, Webster in view of McLaughlin further teaches the control system according to claim 4, wherein the first controller and the second controller are connected through an auxiliary communication cable, and the second controller executes the loopback communication for the first controller using the auxiliary communication cable (Webster, fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 20130297055 A1) teaches control system comprising:
a control network in which slave devices are connected between a first controller [“PLC controller 208”] and a second controller [“redundant PLC controller 207”] through a communication cable, wherein the first controller generates and manages a control frame for communication through the control network, and when the second controller 
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the claim requires only one condition of “diagnosis frame” or “control frame” being received due to the recitation of the word “or”. 
        2 The limitation after “or” is an alternative limitation hence not required since Webster teaches another alternate limitation (limitation before “or”).
        3 “secondary control processor module remains passive with respect to processes 110a-f, but is continually updated with "synchronization" data from the primary control processor module” and “As data is modified in primary process controller 430, the changes are continually reflected into secondary process controller 435, thereby maintaining identical, or nearly identical, copies”